SPRAGUE, District Judge.
The bill of sale from Eaton to the claimant, is absolute on its face, conveying all right of property which Eaton had. This is valid as against third persons. Eaton alone could take advantage of a forfeiture growing out of any collateral agreement, and it is not competent for the libellant to dispute the claimant’s title. Considering, therefore, the claimant as rightfully holding the part that originally belonged to Eaton, it becomes a simple ques*524tion of possession between half owners. From the evidence, the epurt is satisfied that the libellant so negligently kept the vessel, that the claimant was warranted in taking possession of her. The next question is, was he bound to restore her to the libellant upon request? It has not been shown that the libellant has claims on the vessel for advances, or by reason of any contract for a new voyage, which establish an equity in his favor. I must leave the possession where I found it. that is, with the claimant.
As the libellant has suggested that this suit would not have been brought, but for the claimant’s assertion of title to the whole vessel, there should be no costs prior to the amendment of the claim.
Decree that the libel be dismissed, with costs to the claimant after the filing of his answer.